DREYFUS CASH MANAGEMENT DREYFUS CASH MANAGEMENT PLUS, INC. DREYFUS GOVERNMENT CASH MANAGEMENT DREYFUS GOVERNMENT PRIME CASH MANAGEMENT DREYFUS MUNICIPAL CASH MANAGEMENT PLUS DREYFUS CALIFORNIA AMT-FREE MUNICIPAL CASH MANAGEMENT DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT DREYFUS TAX EXEMPT CASH MANAGEMENT DREYFUS TREASURY & AGENCY CASH MANAGEMENT DREYFUS TREASURY PRIME CASH MANAGEMENT COMBINED STATEMENT OF ADDITIONAL INFORMATION JUNE 1, 2009 (For Institutional Shares, Agency Shares, Administrative Shares, Classic Shares, Investor Shares, Participant Shares, Premier Shares, Service Shares and Select Shares*) This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectuses dated June 1, 2009 for each class of shares of each Fund listed above (each, a "Fund"), as each Prospectus may be revised from time to time. To obtain a copy of the Prospectus for a class of shares of a Fund, please call your financial adviser, or write to the Fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, or, in the case of institutional investors, call one of the following numbers: Outside New York State Call Toll Free 1-800-346-3621 In New York State Call 1-718-895-1650 Individuals or entities for whom institutions may purchase or redeem Fund shares may write to a Fund at the above address or call toll free 1-800-554-4611 (1-800-645-6561 for Classic Shares) to obtain a copy of a Fund Prospectus. The most recent Annual Report and Semi-Annual Report to Shareholders for each Fund are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. Each Fund is a separate investment portfolio, each with operations and results which are unrelated to those of each other Fund. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are separate series of Dreyfus Government Cash Management Funds (the "Company") and Dreyfus California AMT-Free Municipal Cash Management, Dreyfus New York AMT-Free Municipal Cash Management and Dreyfus Tax Exempt Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the "Trust"). This combined Statement of Additional Information has been provided for investors' convenience to provide investors with the opportunity to consider eleven investment choices in one document. * Agency Shares are offered by each Fund, except Dreyfus New York AMT-Free Municipal Cash Management.
